Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Danny Antonio Jordan, Sr., appeals the district court’s order granting summary judgment in favor of the defendant on his action brought pursuant to the Fair Labor Standards Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jordan v. GoBo, Inc., No. 6:09-cv-00059-nkm-mfu, 2010 WL 1816361 (W.D.Va. Apr. 30, 2010). In light of this disposition, we deny the Appellee’s motion to dismiss the appeal for failure to prosecute. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.